                Case 2:20-cr-00201-TLN Document 12 Filed 01/15/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00201-TLN
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   FELIX RODRIGUEZ,                                    DATE: January 21, 2021
                                                         TIME: 9:30 a.m.
15                                Defendant.             COURT: Hon. Troy L. Nunley
16

17          This case is set for status on January 21, 2021. On May 13, 2020, this Court issued General

18 Order 618, which suspends all jury trials in the Eastern District of California “until further notice.”

19 Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C.

20 § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial

21 emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
        1
22 2021. This and previous General Orders, as well as the declarations of judicial emergency, were

23 entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00201-TLN Document 12 Filed 01/15/21 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00201-TLN Document 12 Filed 01/15/21 Page 3 of 5


 1 for the status. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status on January 21, 2021.

 7          2.      By this stipulation, the parties now move to continue the status conference until March

 8 11, 2021, at 9:30 a.m., and to exclude time between January 21, 2021, and March 11, 2021, under 18

 9 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)     The government has represented that the discovery associated with this case

12          includes approximately 90 pages of reports, photographs, and the defendant’s criminal history, in

13          addition to videos of the alleged incident from police-worn body cameras. All of this discovery

14          has been either produced directly to counsel and/or made available for inspection and copying.

15                  b)     Counsel for defendant desires additional time to review the discovery materials

16          and discuss it with his client, conduct research into any potential suppression issues or motions to

17          dismiss, conduct additional investigation, and prepare for trial. The parties have also engaged in

18          plea discussions and have agreed in principle to a plea agreement. Counsel for Rodriguez needs

19          additional time to meet with his client, discuss the plea offer, and finalize the plea. Setting up a

20          time to meet has been particularly difficult given the COVID-19 pandemic. Counsel for

21          Rodriguez believes that the additional time between January 21, 2021, and March 11, 2021, will

22          give him sufficient time to meet with his client and finalize the plea.

23                  c)     Counsel for defendant believes that failure to grant the above-requested

24          continuance would deny him/her the reasonable time necessary for effective preparation, taking

25          into account the exercise of due diligence.

26                  d)     The government does not object to the continuance.

27                  e)     In addition to the public health concerns cited by the General Orders and

28          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00201-TLN Document 12 Filed 01/15/21 Page 4 of 5


 1          ends-of-justice delay is apt in this case because counsel for both the government and the

 2          defendant have been instructed to work remotely, and counsel for the defendant has been

 3          instructed by his supervisor not to make in-person visits to the Sacramento County Jail, which

 4          has made it more difficult to review discovery and meet with Mr. Rodriguez.

 5                  f)     Based on the above-stated findings, the ends of justice served by continuing the

 6          case as requested outweigh the interest of the public and the defendant in a trial within the

 7          original date prescribed by the Speedy Trial Act.

 8                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9          et seq., within which trial must commence, the time period of January 21, 2021 to March 11,

10          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

11          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

12          of the Court’s finding that the ends of justice served by taking such action outweigh the best

13          interest of the public and the defendant in a speedy trial.

14          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

15 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

16 must commence.

17          IT IS SO STIPULATED.

18

19
      Dated: January 15, 2021                                 MCGREGOR W. SCOTT
20                                                            United States Attorney
21
                                                              /s/ ROSS PEARSON
22                                                            ROSS PEARSON
                                                              Assistant United States Attorney
23

24
      Dated: January 15, 2021                                 /s/ Timothy Zindel
25                                                            TIMOTHY ZINDEL
26                                                            Counsel for Defendant
                                                              FELIX RODRIGUEZ
27                                                            (Authorized by email on January
                                                              15, 2021)
28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00201-TLN Document 12 Filed 01/15/21 Page 5 of 5


 1

 2                                      FINDINGS AND ORDER

 3        IT IS SO FOUND AND ORDERED this 15th day of January, 2021.

 4

 5

 6

 7                                                      Troy L. Nunley
                                                        United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
